DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-14,16, 18, and 19 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Matsumoto (US 2018/0261467).
Regarding claim 11, Matsumoto discloses a semiconductor device, comprising: a semiconductor substrate (Fig.16, “SB”) including a chip region (Fig. 1PD-RL)) and an edge region  (DL) around the chip region; a lower insulating layer  (Fig.16, “IL2”) on the semiconductor substrate (“SB”); a chip pad  (PD) on the lower insulating layer (IL2) on the chip region (M1-M3); an upper insulating layer (IF3) on the lower insulating layer (IL2), the upper insulating layer (IF3) having a first opening exposing the chip pad (PD) on the chip region and a second opening exposing a portion of the lower insulating layer (IL2) on the edge region; and a redistribution chip pad  (RL)connected to the chip pad (PD), in the first opening, wherein at least a portion of the second opening has a rounded sidewall (Fig. 16; note: rounded part of (IF3)).
	Regarding claim 12, Matsumoto discloses wherein: on the edge region, the upper insulating layer includes a first portion having a first thickness and a second portion having a decreasing thickness away from the chip region (Fig.16, note: thickness of IF3 decreases toward to left end), and on the chip region, the upper insulating layer (IF3) has a second thickness greater than the first thickness 
	Regarding claim 13, Matsumoto discloses wherein, on the edge region, the lower insulating layer  (IL2) includes a first portion having a first thickness and a second portion having a second thickness (IL2+IL3) less than the first thickness (Fig.16).
	Regarding claim 14, Matsumoto discloses wherein the second opening of the upper insulating layer exposes the second portion of the lower insulating layer (IL2) (Fig.16).
	Regarding claim 16, Matsumoto discloses wherein the lower insulating layer  (CL, IL1, IL2)  includes a dielectric material whose dielectric constant is lower than the upper insulating layer (IF3; [0062]; note: polymide).  
	Regarding claim 18, Matsumoto discloses a dummy metal pattern (Fig.16, “DL”)on the lower insulating layer (Il2) and on the edge region, wherein the second opening of the upper insulating layer exposes the dummy metal pattern (DL) (Fig.16).  
	Regarding claim 19, Matsumoto discloses wherein the dummy metal pattern (“DL”) is placed at a same level as the chip pad (PD).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto as applied to claim 11 above, and further in view of Yu (US 2015/0364386)
Regarding claim 17, Matsumoto does not disclose a test structure on the edge region of the semiconductor substrate, wherein the second opening of the upper insulating layer overlaps the test structure.  
Matsumoto however discloses that the edge region overlaps the third portion of
the upper insulating layer. And Yu discloses a test structure (Fig.9A, numeral 305; [0053])) on the edge region of the semiconductor substrate (103) ([0053]).
It would have been therefore obvious to one of ordinary skill in the art at the time
the invention was field to modify Matsumoto with Yu to have a test structure on the edge
region of the semiconductor substrate, wherein the test structure overlaps the third
portion of the upper insulating layer for the purpose of testing stack devices (Yu, Abstract).

Allowable Subject Matter
Claims 15, and 20-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 23-26, and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The search of the prior art does not disclose or reasonably suggest wherein the second opening exposes a portion of the redistribution test pad as required by claim 20.
The search of the prior art does not disclose or reasonably suggest a passivation layer on the upper insulating layer on the chip region to expose a portion of the redistribution chip pad and the rounded sidewall of the upper insulating layer as required by claim 21. 
The search of the prior art does not disclose or reasonably suggest wherein the upper insulating layer extends in the edge region to cover the process monitoring structure as required by claim 22.
The search of the prior art does not disclose or reasonably suggest  an upper insulating layer on the lower insulating layer to cover the chip pad, the upper insulating layer including an insulating material different from the lower insulating layer as required by claim 23.
The search of the prior art does not disclose or reasonably suggest wherein a top surface of the first portion of the upper insulating layer is at a lower level than a top surface of the redistribution chip as required by claims 27 and 30.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891